





AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into this 15 day of March, 2017, by and between CoreLogic, Inc., a
Delaware corporation (the “Company”), and Frank D. Martell (the “Executive”).
RECITALS
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
A.    The Company desires that the Executive be employed by the Company to carry
out the duties and responsibilities described below, all on the terms and
conditions hereinafter set forth, effective as of March 6, 2017 (the “Effective
Date”).
B.    The Executive desires to accept such employment on such terms and
conditions.
C.    The Executive’s Employment Agreement effective August 29, 2011, as amended
effective April 8, 2016, is hereby amended and restated. This Amended and
Restated Employment Agreement shall govern the employment relationship between
the Executive and the Company from and after the Effective Date and supersedes
and negates all previous agreements with respect to such relationship.
AGREEMENT
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
1.
Retention and Duties.

a.
Retention. The Company does hereby engage and employ the Executive for the
Period of Employment (as such term is defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such engagement and employment, on the terms and conditions
expressly set forth in this Agreement.

b.
Duties. During the Period of Employment, the Executive shall serve the Company
as its President and Chief Executive Officer, with the customary authorities,
duties, and responsibilities of such position for a company of similar size and
nature to the Company, subject to the directives of the Company’s Board of
Directors. The Executive shall be subject to the corporate policies of the
Company as they are in effect from time to time throughout the Period of
Employment (including, without limitation, the Company’s Code of Conduct, as it
may change from time to time). During the Period of Employment, the Executive
shall report solely to the Company’s Board of Directors.

c.
No Other Employment; Minimum Time Commitment. During the Period of Employment,
the Executive shall (i) devote substantially all of the Executive’s business
time, energy and skill to the performance of the Executive’s duties for the
Company, (ii) perform such duties in a faithful, effective and efficient manner
to the best of his abilities, and (iii) hold no other employment. The
Executive’s service on the boards of directors (or similar body) of other
business entities is subject to the approval of the






--------------------------------------------------------------------------------





Company’s Board of Directors (the “Board”). The Company shall have the right to
require the Executive to resign from any board or similar body (including,
without limitation, any association, corporate, civic or charitable board or
similar body) which he may then serve if the Board reasonably determines that
the Executive’s service on such board or body interferes with the effective
discharge of the Executive’s duties and responsibilities to the Company or that
any business related to such service is then in competition with any business of
the Company or any of its affiliates, successors or assigns.
d.
No Breach of Contract. The Executive hereby represents to the Company and agrees
that: (i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
do not and shall not constitute a breach of, conflict with, or otherwise
contravene or cause a default under, the terms of any other agreement or policy
to which the Executive is a party or otherwise bound or any judgment, order or
decree to which the Executive is subject; (ii) the Executive will not enter into
any new agreement that would or reasonably could contravene or cause a default
by the Executive under this Agreement; (iii) the Executive has no information
(including, without limitation, confidential information and trade secrets)
relating to any other Person (as such term is defined in Section 5.5) which
would prevent, or be violated by, the Executive entering into this Agreement or
carrying out his duties hereunder; (iv) the Executive is not bound by any
employment, consulting, non-compete, confidentiality, trade secret or similar
agreement (other than this Agreement and the Confidentiality Agreement) with any
other Person; (v) to the extent the Executive has any confidential or similar
information that he is not free to disclose to the Company, he will not disclose
such information to the extent such disclosure would violate applicable law or
any other agreement or policy to which the Executive is a party or by which the
Executive is otherwise bound; and (vi) the Executive understands the Company
will rely upon the accuracy and truth of the representations and warranties of
the Executive set forth herein and the Executive consents to such reliance.

e.
Location. The Executive’s principal place of employment shall be the Company’s
principal executive office as it may be located from time to time. The Executive
agrees that he will be regularly present at that office. The Executive
acknowledges that he will be required to travel from time to time in the course
of performing his duties for the Company.

f.
Confidentiality Agreement. In connection with entering into this Agreement, the
Executive hereby agrees to execute and deliver to the Company a Confidential
Information and Inventions Agreement (as it may be amended from time to time and
together with any similar successor agreement, the “Confidentiality Agreement”).
The Executive agrees to abide by the Confidentiality Agreement.

2.
Period of Employment. The “Period of Employment” shall commence on the Effective
Date and shall end at the close of business on December 31, 2018 (the
“Termination Date”); provided, however, that this Agreement shall be
automatically renewed, and the Period of Employment shall be automatically
extended for one (1) additional year on the Termination Date and each
anniversary of the Termination Date thereafter, unless either party gives
written notice at least sixty (60) days prior to the expiration of the Period of
Employment (including any renewal thereof) of such party’s desire to terminate
the Period of Employment (such notice to be delivered in accordance with
Section 18). The term “Period of Employment” shall include any extension thereof
pursuant to the preceding sentence. Provision of notice that the Period of
Employment shall not be extended or further extended, as the case may be, shall
not constitute a breach of this Agreement, shall not constitute “Good Reason”
for purposes of this Agreement, and shall not give rise to an obligation to pay
severance benefits pursuant to Section 5.3(b). Notwithstanding the






--------------------------------------------------------------------------------





foregoing, the Period of Employment is subject to earlier termination as
provided below in this Agreement.
3.
Compensation.

a.
Base Salary. The Executive’s base salary (the “Base Salary”) shall be paid in
accordance with the Company’s regular payroll practices in effect from time to
time, but not less frequently than in monthly installments. The Company
completes an annual benchmarking of the Executive’s role. The Company will
review the Executive’s Base Salary at least annually and may increase the
Executive’s Base Salary from the rate then in effect based on performance and
market data for similarly situated executives at peer companies.

b.
Annual Performance Bonus. For each fiscal year of the Company that ends during
the Period of Employment, the Executive shall be eligible to receive an annual
incentive bonus (“Incentive Bonus”) in an amount to be determined by the
Company’s Compensation Committee in its sole discretion, based on the
performance objectives established for that particular period and subject to the
terms and conditions of any applicable bonus plan. Incentive Bonus awards at
target performance are determined annually based on Company performance targets
and market data for similarly situated executives at peer companies.

c.
Long Term Incentives. The Executive shall also be eligible to receive long-term
incentive awards annually in an amount to be determined by the Company’s
Compensation Committee in its sole discretion (“LTI Awards”). LTI Awards at
target performance are determined annually based on Company performance goals
and market data for similarly situated executives at peer companies.

4.
Benefits.

a.
Retirement, Welfare and Fringe Benefits. During the Period of Employment, the
Executive shall be entitled to participate in all employee pension and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.

b.
Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time. The Executive agrees to promptly submit and document
any reimbursable expenses in accordance with the Company’s expense reimbursement
policies to facilitate the timely reimbursement of such expenses.

c.
Paid Time Off. During the Period of Employment, the Executive will be covered by
the Company’s Executive Paid Time Off Policy as in effect from time to time.

5.
Termination.

a.
Termination by the Company. The Executive’s employment with the Company, and the
Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or
(iii) in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).

b.
Termination by the Executive. The Executive’s employment with the Company, and
the Period of Employment, may be terminated by the Executive with no less than
thirty (30) days advance written notice to the Company (such notice to be
delivered in accordance with Section 18); provided, however, that in the case of
a termination for Good Reason, the Executive may provide immediate written
notice of termination once the applicable cure period (as contemplated by the
definition of Good Reason) has lapsed if the Company has






--------------------------------------------------------------------------------





not reasonably cured the circumstances that gave rise to the basis for the Good
Reason termination.
c.
Benefits upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:

(a)
The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as such term is defined in
Section 5.5);

(b)
If, during the Period of Employment and prior to the date on which a Change in
Control (as defined in Section 5.5) occurs, the Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as such term is
defined in Section 5.5), the Executive shall be entitled to the following
benefits:

(i)
The Company shall pay the Executive (in addition to the Accrued Obligations),
subject to tax withholding and other authorized deductions, an amount equal to
two (2) (the “Applicable Multiple”) times the sum of (x) the Executive’s Base
Salary at the annualized rate in effect on the Severance Date plus (y) the
target annual Incentive Bonus amount for the Executive as established by the
Company and as in effect on the Severance Date (the “Severance Benefit”). In the
seventh (7th) month following the month in which the Executive’s Separation from
Service (as such term is defined in Section 5.5) occurs, the Company shall pay
the Executive a fraction of the aggregate Severance Benefit, where the numerator
of such fraction is seven (7) and the denominator of such fraction is the Number
of Severance Months. For purposes of this Agreement, the “Number of Severance
Months” equals twelve (12) multiplied by the Applicable Multiple. For each month
thereafter, commencing with the eighth (8th) month following the month in which
the Executive’s Separation from Service occurs and continuing through and ending
with the month which is the Number of Severance Months following the month in
which the Executive’s Separation from Service occurs, the Company shall pay the
Executive a fraction of the aggregate Severance Benefit, where the numerator of
such fraction is one (1) and the denominator of such fraction is the Number of
Severance Months. Any fractional payment shall be rounded down to the nearest
whole cent.

(ii)
The Company will pay or reimburse the Executive for his premiums charged to
continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for the Executive (and, if applicable, the Executive’s eligible
dependents) as in effect immediately prior to the Severance Date, to the extent
that the Executive elects such continued coverage; provided that the Company’s
obligation to make any payment or reimbursement pursuant to this clause (ii)
shall, subject to Section 21(b), commence with continuation coverage for the
month following the month in which the Executive’s Separation from Service
occurs and shall cease with continuation coverage for the twenty-fourth month
following the month in which the Executive’s Separation from Service occurs (or,
if earlier, shall






--------------------------------------------------------------------------------





cease upon the first to occur of the Executive’s death, the date the Executive
becomes eligible for coverage under the health plan of a future employer, or the
date the Company ceases to offer group medical coverage to its active executive
employees or the Company is otherwise under no obligation to offer COBRA
continuation coverage to the Executive). If the Company is not able to provide
continuation coverage under COBRA for any month during the continuation period,
the Company shall pay the Executive a cash payment equal to the applicable COBRA
premiums on an after-tax basis, with such payment to be made in the same month
for which the continuation coverage was otherwise to be provided. To the extent
the Executive elects COBRA coverage, he shall notify the Company in writing of
such election prior to such coverage taking effect and complete any other
continuation coverage enrollment procedures the Company may then have in place;
(iii)
The Company shall promptly pay to the Executive any Incentive Bonus that would
otherwise be paid to the Executive had his employment by the Company not
terminated with respect to any fiscal year that ended before the Severance Date,
to the extent not theretofore paid;

(iv)
At the time the Company pays bonuses with respect to the fiscal year in which
the Severance Date occurs (and in all events not later than two and one-half
months after the end of such fiscal year), the Company shall pay the Executive
the Incentive Bonus that would otherwise have been paid to the Executive with
respect to that fiscal year had his employment with the Company not terminated,
multiplied by a fraction, the numerator of which is the total number of days in
such fiscal year the Executive was employed with the Company and the denominator
of which is the total number of days in such fiscal year.

(c)
If, during the Period of Employment, the Executive’s employment with the Company
terminates as a result of the Executive’s death or Disability, the Company shall
pay the Executive the amounts contemplated by Section 5.3(b)(iii) and (iv).

(d)
Notwithstanding the foregoing provisions of this Section 5.3, if the Executive
breaches his obligations under Section 6 of this Agreement, or any obligation
under the Confidentiality Agreement, at any time, from and after the date of
such breach and not in any way in limitation of any right or remedy otherwise
available to the Company, the Executive will no longer be entitled to, and the
Company will no longer be obligated to pay, any remaining unpaid portion of the
Severance Benefit or any remaining unpaid amount contemplated by
Section 5.3(b)(iii), 5.3(b)(iv), or 5.3(c), or to any continued Company-paid or
reimbursed coverage pursuant to Section 5.3(b)(ii); provided that, if the
Executive provides the Release contemplated by Section 5.4, in no event shall
the Executive be entitled to benefits pursuant to Section 5.3(b) or 5.3(c), as
applicable, of less than $5,000 (or the amount of such benefits, if less than
$5,000), which amount the parties agree is good and adequate consideration, in
and of itself, for the Executive’s Release contemplated by Section 5.4.

(e)
The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, and hospitalization; or (iii) the Executive’s receipt of
benefits otherwise due in accordance with the terms of the Company’s 401(k) plan
(if any).






--------------------------------------------------------------------------------





(f)
If a Change in Control occurs, Section 5.3 shall no longer apply as of the date
of the Change in Control (other than to the extent Executive’s employment had
already terminated prior to such date), and the Executive’s right to receive any
severance benefits in connection with a termination of employment upon or after
the date of such Change in Control shall be governed by the Change in Control
Agreement (as defined in Section 5.5); provided, however, that if the Executive
is entitled to any severance benefits under the Change in Control Agreement in
connection with a Termination (as such term is defined in the Change in Control
Agreement) that occurs within six (6) months prior to a Change in Control as
provided in Section 5 of the Change in Control Agreement (a “Pre-CIC
Termination”), then (i) any severance benefits otherwise payable to Executive
pursuant to Section 6(a)(ii) and (iii) of the Change in Control Agreement shall
be reduced on a dollar-for-dollar basis by the amount of any severance benefits
Executive becomes entitled to in connection with such termination under
Section 5.3(b)(i), (ii) any benefits due to the Executive pursuant to
Section 6(b) of the Change in Control Agreement shall be reduced for the number
of months (if any) the Executive was provided benefits under Section 5.3(b)(ii)
and Section 5.3(b)(ii) shall cease to apply with the month in which the Change
in Control occurs, and (iii) if the Executive is entitled in connection with
such termination to the benefit provided for in Section 5.3(b)(iv), such
provision shall apply and the Executive shall not be entitled to the benefit
provided for in Section 6(a)(i) of the Change in Control Agreement. By executing
this Agreement, the Executive and the Company agree that the Change in Control
Agreement is amended (i) as provided to effect the foregoing provisions of this
Section 5.3(f), and (ii) if the Executive becomes entitled to cash severance as
provided in Section 6(a) of the Change in Control Agreement (including cash
severance pursuant to the Change in Control Agreement in connection with a
Pre-CIC Termination), such cash severance shall be paid in installments in
accordance with the schedule set forth in Section 5.3(b)(i) above (but
determined applying the Applicable Multiple provided for in the Change in
Control Agreement). In addition, the parties hereby agree that if the Executive
becomes entitled to payment by the Company of his COBRA premiums as provided in
Section 6(b) of the Change in Control Agreement in connection with a Pre-CIC
Termination and was not entitled to the benefit provided in Section 5.3(b)(ii)
of this Agreement in connection with such a Pre-CIC Termination, such benefit
under Section 6(b) of the Change in Control Agreement shall commence with the
month following the month in which the Change in Control occurs.

d.
Release; Exclusive Remedy.

(a)
This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Company obligation to the Executive
pursuant to Section 5.3(b) or 5.3(c) or any other obligation to accelerate
vesting of any equity-based award in connection with the termination of the
Executive’s employment, the Executive shall, upon or promptly following his last
day of employment with the Company (and in all events within twenty-one (21)
days after his last day of employment with the Company), provide the Company
with a valid, executed Release, and such Release shall have not been revoked by
the Executive pursuant to any revocation rights afforded by applicable law. For
these purposes, “Release” means a written release agreement in substantially the
form attached as Exhibit A to this Agreement, provided that the Company may make
technical






--------------------------------------------------------------------------------





changes to such form and may revise such form to reflect changes in law, rules
and regulations or otherwise to help ensure that the Release is maximally
enforceable under applicable law.
(b)
The Executive agrees that the payments and benefits contemplated by Section 5.3
(and any applicable acceleration of vesting of an equity-based award in
accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of his employment and the Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment. The Executive agrees to resign, on the Severance Date, as an
officer and director of the Company and each of its subsidiaries, and as a
fiduciary of any benefit plan of the Company or any of its subsidiaries, and to
promptly execute and provide to the Company any further documentation, as
requested by the Company, to confirm such resignation.

e.
Certain Defined Terms.

(a)
As used herein, “Accrued Obligations” means:

(i)
any Base Salary that had accrued but had not been paid on or before the
Severance Date; and

(ii)
any reimbursement due to the Executive pursuant to Section 4.2 for expenses
reasonably incurred by the Executive on or before the Severance Date and
documented and pre-approved, to the extent applicable, in accordance with the
Company’s expense reimbursement policies in effect at the applicable time.

(b)
As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board) based on the
information then known to it, that one or more of the following has occurred:

(i)
the Executive has committed a felony or any crime of moral turpitude (under the
laws of the United States or any relevant state, or a similar crime or offense
under the applicable laws of any relevant foreign jurisdiction);

(ii)
the Executive has engaged in acts of fraud, dishonesty or other acts of
misconduct in the course of his duties hereunder;

(iii)
the Executive has willfully failed to perform or uphold his duties under this
Agreement, has been negligent in performing such duties, and/or has willfully
failed to comply with reasonable directives of the Board; or

(iv)
the Executive has breached any Company policy applicable to the Executive, the
Confidentiality Agreement, any provision of Section 6, and/or any other contract
to which the Executive is a party to with the Company or any of its
subsidiaries.

(c)
As used herein, “Change in Control” shall have the meaning given to such term in
the Change in Control Agreement.

(d)
As used herein, “Change in Control Agreement” shall mean the double-trigger
Change in Control Agreement by and between the Executive and the Company
effective May 15, 2017.

(e)
As used herein, “Disability” shall mean a physical or mental impairment which,
as reasonably determined by the Board, renders the Executive unable to perform
the essential functions of his employment with the Company, even with reasonable
accommodation that does not impose an undue hardship on the Company, for more
than 90 days in any 180-day period, unless a longer period is required by
federal or state law, in which case that longer period would apply.






--------------------------------------------------------------------------------





(f)
As used herein, “Good Reason” shall mean the occurrence (without the Executive’s
consent) of any one or more of the following conditions:

(i)
a material diminution in the Executive’s rate of Base Salary;

(ii)
a material diminution in the Executive’s authority, duties, or responsibilities;

(iii)
a material change in the geographic location of the Executive’s principal office
with the Company (for this purpose, in no event shall a relocation of such
office to a new location that is not more than fifty (50) miles from the current
location of the Company’s executive offices constitute a “material change”); or

(iv)
a material breach by the Company of this Agreement;

provided, however, that any such condition or conditions, as applicable, shall
not constitute Good Reason unless both (x) the Executive provides written notice
to the Company of the condition claimed to constitute Good Reason within sixty
(60) days of the initial existence of such condition(s) (such notice to be
delivered in accordance with Section 18), and (y) the Company fails to remedy
such condition(s) within thirty (30) days of receiving such written notice
thereof; and provided, further, that in all events the termination of the
Executive’s employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than one hundred and twenty
(120) days following the initial existence of the condition claimed to
constitute Good Reason.
(g)
As used herein, “Involuntary Termination” shall mean (i) a termination of the
Executive’s employment by the Company without Cause (and other than due to
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability), or (ii) a resignation by the Executive for
Good Reason.

(h)
As used herein, the term “Person” shall be construed broadly and shall include,
without limitation, an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

(i)
As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

f.
Notice of Termination. Any termination of the Executive’s employment under this
Agreement shall be communicated by written notice of termination from the
terminating party to the other party. This notice of termination must be
delivered in accordance with Section 18 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.

g.
Limitation on Benefits; Company Clawback Policy. Notwithstanding anything else
in this Agreement to the contrary, benefits and payments under this Section 5
are subject to Section 7 of the Change in Control Agreement. Any Incentive Bonus
paid, as well as any other compensation provided, to Executive will be subject,
to the extent applicable in accordance with its terms, to the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law.

6.
Protective Covenants. For purposes of clarity, the provisions of this Section 6
are in addition to, not in lieu of, any obligations set forth in the
Confidentiality Agreement.

a.
Cooperation. Following the Executive’s last day of employment by the Company,
the Executive shall reasonably cooperate with the Company and its subsidiaries
in connection






--------------------------------------------------------------------------------





with: (a) any internal or governmental investigation or administrative,
regulatory, arbitral or judicial proceeding involving the Company and any
subsidiaries with respect to matters relating to the Executive’s employment with
or service as a member of the Board or the board of directors of any subsidiary
(collectively, “Litigation”); or (b) any audit of the financial statements of
the Company or any subsidiary with respect to the period of time when the
Executive was employed by the Company or any subsidiary (“Audit”). The Executive
acknowledges that such cooperation may include, but shall not be limited to, the
Executive making himself available to the Company or any subsidiary (or their
respective attorneys or auditors) upon reasonable notice for: (i) interviews,
factual investigations, and providing declarations or affidavits that provide
truthful information in connection with any Litigation or Audit; (ii) appearing
at the request of the Company or any subsidiary to give testimony without
requiring service of a subpoena or other legal process; (iii) volunteering to
the Company or any subsidiary pertinent information related to any Litigation or
Audit; (iv) providing information and legal representations to the auditors of
the Company or any subsidiary, in a form and within a time frame requested by
the Board, with respect to the Company’s or any subsidiary’s opening balance
sheet valuation of intangibles and financial statements for the period in which
the Executive was employed by the Company or any subsidiary; and (v) turning
over to the Company or any subsidiary any documents relevant to any Litigation
or Audit that are or may come into the Executive’s possession. The Company shall
reimburse the Executive for reasonable travel expenses incurred in connection
with providing the services under this Section 6.1, including lodging and meals,
upon the Executive’s submission of receipts.
b.
Further Condition of Any Severance. The Executive agrees that if the Executive
were to become employed by, or substantially involved in, the business of a
competitor of the Company or any of its subsidiaries during the twenty-four (24)
month period following the Severance Date, it would be very difficult for the
Executive not to rely on or use the Company’s and its subsidiaries’ trade
secrets and confidential information. Accordingly, the Company shall have no
obligation to pay any Severance Benefit (or any further Severance Benefit, as
the case may be, and in each case that may otherwise be or become due) in the
event that, during the Period of Employment or at any time in the twenty-four
(24) months after the Severance Date, the Executive, directly or indirectly
through any other Person engages in, enters the employ of, renders any services
to, has any ownership interest in, or participates in the financing, operation,
management or control of, any Competing Business. The Executive agrees that he
will not hold any such position or engage in any such activity during the Period
of Employment. Compliance with this Section 6.2 is a condition precedent to any
Severance Benefit that might otherwise be or become due. For avoidance of doubt,
the Company shall not be entitled to monetary damages or injunctive relief in
the event of any breach by the Executive of this Section 6.2 following the
Severance Date. For purposes of this Agreement, the phrase “directly or
indirectly through any other Person engage in” shall include, without
limitation, any direct or indirect ownership or profit participation interest in
such enterprise, whether as an owner, stockholder, member, partner, joint
venturer or otherwise, and shall include any direct or indirect participation in
such enterprise as an employee, consultant, director, officer, licensor of
technology or otherwise. For purposes of this Agreement, “Competing Business”
means a Person anywhere in the continental United States and elsewhere in the
world where the Company and its subsidiaries engage in business, or reasonably
anticipate engaging in business, on the Severance Date (the “Restricted Area”)
that at any time during the Period of Employment has competed, or at any time
during the twenty-four (24) month period following the Severance Date competes,
with the Company or any of its subsidiaries






--------------------------------------------------------------------------------





in any business engaged in by the Company or any of its subsidiaries (or which
any of them had plans to in the future engage in, which plans were known by or
reasonably should have been known by the Executive) as of the Severance Date.
Nothing herein shall prohibit the Executive from being a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded, so long as the Executive has no active participation in the
business of such corporation.
7.
Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

8.
Successors and Assigns.

(a)
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

9.
Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

10.
Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

11.
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the state of California, without giving effect to any choice of
law or conflicting provision or rule (whether of the state of California or any
other jurisdiction) that would cause the laws of any jurisdiction other than the
state of California to be applied. In furtherance of the foregoing, the internal
law of the state of California will control the interpretation and construction
of this Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

12.
Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal,






--------------------------------------------------------------------------------





valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible. Notwithstanding the foregoing, if
such provision could be more narrowly drawn (as to geographic scope, period of
duration or otherwise) so as not to be invalid, prohibited or unenforceable in
such jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
13.
Entire Agreement. This Agreement, together with the attached exhibit, the
Confidentiality Agreement and the Change in Control Agreement, (together, the
“Integrated Document”), embodies the entire agreement of the parties hereto
respecting the matters within its scope. The Integrated Document supersedes all
prior and contemporaneous agreements of the parties hereto that directly or
indirectly bears upon the subject matter hereof. Any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into the Integrated Document,
and to the extent inconsistent with the Integrated Document, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth in the Integrated Document.

14.
Modifications. This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

15.
Waiver. Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

16.
Arbitration. Except as provided in Section 6.2 and 17, Executive and the Company
agree that any controversy arising out of or relating to this Agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of Executive’s employment, including, but not limited
to, any state or federal statutory claims, shall be submitted to arbitration in
Orange County, California, before a sole arbitrator (the “Arbitrator”) selected
from the American Arbitration Association, as the exclusive forum for the
resolution of such dispute; provided, however, that provisional injunctive
relief may, but need not, be sought by either party to this Agreement in a court
of law while arbitration proceedings are pending, and any provisional injunctive
relief granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Executive’s employment.

17.
Remedies. Each of the parties to this Agreement and any such person or entity
granted rights hereunder whether or not such person or entity is a signatory
hereto shall be entitled to enforce its






--------------------------------------------------------------------------------





rights under this Agreement specifically to recover damages and costs for any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that each party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance, injunctive
relief and/or other appropriate equitable relief (without posting any bond or
deposit) in order to enforce or prevent any violations of the provisions of this
Agreement. Each party shall be responsible for paying its own attorneys’ fees,
costs and other expenses pertaining to any such legal proceeding and enforcement
regardless of whether an award or finding or any judgment or verdict thereon is
entered against either party.
18.
Notices. Any notice provided for in this Agreement must be in writing and must
be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

if to the Company:
CoreLogic, Inc.
40 Pacifica, Suite 900
Irvine, California 92618-7471
Attention: General Counsel
if to the Executive, to the address most recently on file in the payroll records
of the Company.
19.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

20.
Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

21.
Section 409A.

(a)
It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) (“Code Section 409A”)
so as not to subject the Executive to payment of any additional tax, penalty or
interest imposed under Code Section 409A. The provisions of this Agreement shall
be construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Code Section 409A yet preserve (to the nearest extent
reasonably possible) the intended benefit






--------------------------------------------------------------------------------





payable to the Executive. Any installment payments provided for in this
Agreement shall be treated as a series of separate payments for purposes of Code
Section 409A.
(b)
If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 5.3(b) or (c) until the earlier of (i) the date which is six (6)
months after his or her Separation from Service for any reason other than death,
or (ii) the date of the Executive’s death. The provisions of this Section 21(b)
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A. Any amounts otherwise
payable to the Executive upon or in the six (6) month period following the
Executive’s Separation from Service that are not so paid by reason of this
Section 21(b) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
the Executive’s Separation from Service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of the Executive’s
death).

(c)
To the extent that any benefits pursuant to Section 5.3(b)(ii) or reimbursements
pursuant to Section 4.2 are taxable to the Executive, any reimbursement payment
due to the Executive pursuant to any such provision shall be paid to the
Executive on or before the last day of the Executive’s taxable year following
the taxable year in which the related expense was incurred. The benefits and
reimbursements pursuant to such provisions are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that the Executive receives in one taxable year shall not affect the amount of
such benefits or reimbursements that the Executive receives in any other taxable
year.

[The remainder of this page has intentionally been left blank.]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.
“COMPANY”
CoreLogic, Inc.,
a Delaware corporation
By:
    /s/ James L. Balas        

Name:
James L. Balas

Title:
Chief Financial Officer

“EXECUTIVE”
/s/ Frank D. Martell         
Frank D. Martell











--------------------------------------------------------------------------------







EXHIBIT A
Form of Release
1.Release by the Executive. [____________] (the “Executive”), on his own behalf
and on behalf of his descendants, dependents, heirs, executors, administrators,
assigns and successors, and each of them, hereby acknowledges full and complete
satisfaction of and releases and discharges and covenants not to sue CoreLogic,
Inc. (the “Company”), its divisions, subsidiaries, parents, or affiliated
corporations, past and present, and each of them, as well as its and their
assignees, successors, directors, officers, stockholders, partners,
representatives, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
the Executive’s employment or any other relationship with or interest in the
Company or the termination thereof, including without limiting the generality of
the foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected resulting from any act or omission by or on the part of Releasees
committed or omitted prior to the date of this General Release Agreement (this
“Agreement”), including, without limiting the generality of the foregoing, any
claim under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act, or any other federal, state
or local law, regulation or ordinance (collectively, the “Claims”); provided,
however, that the foregoing release does not apply to any obligation of the
Company to the Executive pursuant to any of the following: (1) Section 5.3 of
the Employment Agreement dated as of [__________, 20__] by and between the
Company and the Executive (the “Employment Agreement”); (2) any equity-based
awards previously granted by the Company to the Executive, to the extent that
such awards continue after the termination of the Executive’s employment with
the Company in accordance with the applicable terms of such awards; (3) any
right to indemnification that the Executive may have pursuant to the Company’s
bylaws, its corporate charter or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) with respect to any loss, damages or expenses (including but not
limited to attorneys’ fees to the extent otherwise provided) that the Executive
may in the future incur with respect to his service as an employee, officer or
director of the Company or any of its subsidiaries or affiliates; (4) with
respect to any rights that the Executive may have to insurance coverage for such
losses, damages or expenses under any Company (or subsidiary or affiliate)
directors and officers liability insurance policy; (5) any rights to continued
medical and dental coverage that the Executive may have under COBRA; or (6) any
rights to payment of benefits that the Executive may have under a retirement
plan sponsored or maintained by the Company that is intended to qualify under
Section 401(a) of the Internal Revenue Code of 1986, as amended. In addition,
this release does not cover any Claim that cannot be so released as a matter of
applicable law. Notwithstanding anything to the contrary herein, nothing in this
Agreement prohibits Executive from filing a charge with or participating in an
investigation conducted by any state or federal government agencies. However,
Executive does waive the right to receive any monetary or other recovery, should
any agency or any other person pursue any claims on Executive’s behalf arising
out of any claim released pursuant to this Agreement; provided that this waiver
is given only to the maximum extent permitted by law and, without limiting the
generality of the foregoing





--------------------------------------------------------------------------------





provision, nothing in this Agreement prevents Executive from accepting a
whistleblower award from the Securities and Exchange Commission pursuant to
Section 21F of the Securities Exchange Act of 1934, as amended. The Executive
acknowledges and agrees that he has received any and all leave and other
benefits that he has been and is entitled to pursuant to the Family and Medical
Leave Act of 1993.
2.Acknowledgement of Payment of Wages. Except for accrued vacation (which the
parties agree totals approximately ___ days of pay) and salary for the current
pay period, the Executive acknowledges that he has received all amounts owed for
his regular and usual salary (including, but not limited to, any bonus,
severance, or other wages), and usual benefits through the date of this
Agreement.
3.Waiver of Civil Code Section 1542. This Agreement is intended to be effective
as a general release of and bar to each and every Claim hereinabove specified.
Accordingly, the Executive hereby expressly waives any rights and benefits
conferred by Section 1542 of the California Civil Code and any similar provision
of any other applicable state law as to the Claims. Section 1542 of the
California Civil Code provides:
“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.”
The Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which the Executive now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected its terms. Nevertheless, the Executive hereby waives,
as to the Claims, any claims, demands, and causes of action that might arise as
a result of such different or additional claims, demands, causes of action or
facts.
4.ADEA Waiver. The Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this
Agreement. The Executive further expressly acknowledges and agrees that:
(a)He is hereby advised in writing by this Agreement to consult with an attorney
before signing this Agreement;
(b)He was given a copy of this Agreement on [____________] and informed that he
had twenty-one (21) days within which to consider this Agreement and that if he
wished to execute this Agreement prior to expiration of such 21-day period, he
should execute the Acknowledgement and Waiver attached hereto as Exhibit A-1;
(c)Nothing in this Agreement prevents or precludes the Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and
(d)He was informed that he has seven (7) days following the date of execution of
this Agreement in which to revoke this Agreement, and this Agreement will become
null and void if the Executive elects revocation during that time. Any
revocation must be in writing, addressed to the Company’s General Counsel and
delivered in accordance with the notice provisions of the Employment Agreement,
and must be received by the Company during the seven-day revocation period. In
the event that the Executive exercises his right of revocation, neither the
Company nor the Executive will have any obligations under this Agreement.





--------------------------------------------------------------------------------





5.Restricted Stock Unit. As part of Executive’s employment, Executive was
awarded restricted stock units pursuant to the terms of a Restricted Stock Unit
Award Agreement or Agreements and The CoreLogic, Inc. Amended and Restated 2011
Performance Incentive Plan or the plan in effect from time to time
(collectively, the “Plan Documents”), the terms of which are incorporated herein
by reference. This Agreement shall constitute a separation agreement for
purposes of determining the Period of Restriction, as defined in the Plan
Documents. If Executive signs and returns this Agreement, the Period of
Restriction applicable to Executive’s outstanding, unvested restricted stock
units will lapse as may be provided in, and subject to the provisions of, the
Plan Documents. Executive agrees that Executive will not engage in Detrimental
Activity, as defined in the Restricted Stock Unit Award Agreement.
6.No Transferred Claims. The Executive represents and warrants to the Company
that he has not heretofore assigned or transferred to any person not a party to
this Agreement any released matter or any part or portion thereof.
7.Miscellaneous. The following provisions shall apply for purposes of this
Agreement:
(a)Number and Gender. Where the context requires, the singular shall include the
plural, the plural shall include the singular, and any gender shall include all
other genders.
(b)Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.
(c)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
any choice of law or conflicting provision or rule (whether of the State of
California or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of California to be applied. In furtherance of
the foregoing, the internal law of the State of California will control the
interpretation and construction of this agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.
(d)Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction, and to
this end the provisions of this Agreement are declared to be severable;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn (as to geographic scope, period of duration or otherwise) so as
not to be invalid, prohibited or unenforceable in such jurisdiction, it shall,
as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
(e)Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
(f)Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further





--------------------------------------------------------------------------------





exercise of the same or of any right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence. No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.
(g)Arbitration. The Executive and the Company agree that any controversy or
claim arising out of or relating to this Agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, or any other controversy or claim
arising out of Executive’s employment, including, but not limited to, any state
or federal statutory claims, shall be submitted to arbitration in accordance
with the arbitration and dispute resolution provisions set forth in the
Employment Agreement.
(h)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------







The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of California that the foregoing is true and correct.
EXECUTED this ________ day of ________ 20__, at ______________________ County,
__________.
“EXECUTIVE”
    
[___________]
EXECUTED this ________ day of ________ 20__, at ______________________ County,
__________.
“COMPANY”
CORELOGIC, INC.
By:        
[Name]
[Title]




EXHIBIT A-1
ACKNOWLEDGMENT AND WAIVER
I, _______________, hereby acknowledge that I was given 21 days to consider the
foregoing General Release Agreement and voluntarily chose to sign the General
Release Agreement prior to the expiration of the 21-day period.
I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.
EXECUTED this ___ day of ____________ 20__, at ___________ County, _________.
    
[___________]







--------------------------------------------------------------------------------










